                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:17-CR-00012-KDB-DSC


 UNITED STATES OF AMERICA,


     v.                                                           ORDER

 RANDY LEE BIVENS,

                Defendant.


   THIS MATTER is before the Court on Defendant’s Motion to “review” his conviction (Doc.

No. 105).

   Defendant moves the Court to “review” his conviction of violation of 18 U.S.C. § 922(g),

which the Court will treat as a motion for the appointment of counsel to represent him in pursuing

relief under the Fourth Circuit’s decision in United States v. Gary, 954 F.3d 194 (4th Cir. 2020).

Defendant has no constitutional right to the appointment of counsel to file post-conviction motions.

Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501 U.S. 722,

756-57 (1991)); Rouse v. Lee, 339 F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004)

(citing Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right to counsel

beyond first appeal of right)).

   The Court may, in some circumstances, appoint counsel to represent a prisoner when the

interests of justice so require, and the prisoner is financially unable to obtain representation. See

18 U.S.C. § 3006A(a)(2)(B). In the instant case, however, Defendant has failed to demonstrate that

the interests of justice warrant the appointment of counsel. See United States v. Riley, 21 F. App’x
139, 141-42 (4th Cir. 2001). Additionally, the Court notes that Gary was recently reversed by

Greer v. United States, 141 S. Ct. 2090 (2021).

   IT IS, THEREFORE, ORDERED that Defendant’s Motion (Doc. No. 105) is DENIED.



                                      Signed: July 15, 2021
